Order unanimously affirmed *496without costs. Memorandum: Respondent’s "just compensation” argument was properly rejected for the reasons stated at Special Term. The Federal Highway Beautification Act (23 USC § 131) does not preclude a holding that "petitioners are entitled to no more than a reasonable amortization period” (Matter of Suffolk Outdoor Adv. Co. v Town of Southampton, 60 NY2d 70, 76; rearg denied 61 NY2d 670). Respondent lacks standing to raise a 1st Amendment overbreadth challenge to the ordinance as it has made no showing of any direct interest in noncommercial speech or any commercial interest in others who have such an interest (Syracuse Sav. Bank v Town of DeWitt, 56 NY2d 671, appeal dismissed 459 US 803). (Appeal from order of Supreme Court, Monroe County, Celli, J.—removal of billboards.) Present—Dillon, P. J., Denman, Green, Balio and Lawton, JJ.